Order entered April 1, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00105-CV

                      DEBORAH ANN MOON, Appellant

                                         V.

                      CARL JOHN SCHEEF, III, Appellee

               On Appeal from the 470th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 470-55705-2018

                                     ORDER

      Before the Court is court reporter Tanner Feast’s March 30, 2020 request for

a forty-five day extension of time to file the reporter’s record.   She explains the

extension is necessary, in part, because payment has been made for her portion of

the record but not for the portion of the record court reporter Crystal Cary will

prepare.

      We GRANT the request as follows. We ORDER appellant to file, no later

than April 13, 2020, written verification she has paid or made arrangements to pay
Ms. Cary’s fee. We further ORDER the record be filed no later than May 13,

2020.

        We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Feast; Ms. Cary; and, the parties.


                                          /s/   KEN MOLBERG
                                                JUSTICE